Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7 of applicant arguments, filed 06/15/2022, with respect to the previous claim objections have been fully considered and are persuasive.  The previous claim objections have been withdrawn. 

Applicant’s arguments, see page 7 of applicant arguments, filed 06/15/2022, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant’s arguments, see pages 7-11 of applicant arguments, filed 06/15/2022, with respect to the previous prior art rejections of the independent claims have been fully considered and are persuasive.  The prior art rejections of the independent claims have been withdrawn. Please see below for full details.

Allowable Subject Matter

Claims 1 and 65-88 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 65, and 88, the closest prior art is considered Popescu (US 2014/0225610) and Prado (US 2004/0155659). However, both prior art are silent in teaching “applying a sequence of chirped pulses via the radio frequency transmit system; applying a multi-slice excitation along the inhomogeneous permanent gradient field.” Popescu does not teach a permanent magnet or permanent magnetic gradient field at all. 
Prado teaches a permanent magnet but does not teach “applying a multi-slice excitation along the inhomogeneous permanent gradient field.” Prado in fact teaches acquiring one slice at a time [¶0030], which teaches away from multi-slice excitations. Further, Prado does not teach chirp pulses at all.
The application points out that by combining “applying a sequence of chirped pulses via the radio frequency transmit system” and “applying a multi-slice excitation along the inhomogeneous permanent gradient field” has the unexpected advantage of speeding up acquisitions. See [0117] which states “Therefore, in view of the above, Applicant has discovered a way to collect NMR spectra and MR images in inhomogeneous fields using a specific wide-band pulse (e.g., chirp pulse) in combination with multi-slice excitation methods in specific MRI scanners (e.g., single- sided MRIs) with a faster rate of image acquisition without the need for a pulsed gradient. This method allows for imaging an entire volume much more quickly than would otherwise be possible with a multi-slice acquisition. In addition, by using the slice select gradient as a readout, no information along the z-axis is lost. In view of the technologies disclosed in accordance with various embodiments, the disclosed implementation methods overcome existing challenges in combining the two methods. For example, some of the overcome challenges may include difficulty in implementing chirp pulses for imaging while compensating for their unusual behavior, designing a permanent field that is useful for imaging, interleaving the data slices excited by the chirp pulse for efficient signal averaging, and/or collapsing 3 dimensional data into a series of 2 dimensional slices efficiently when the third dimension is directly measured.”
Therefore, the claims’ limitations are also considered non-obvious. The independent claims overcome the most relevant prior art. Claims 66-87 are considered allowable for depending on one of  the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896